
	
		I
		111th CONGRESS
		1st Session
		H. R. 2625
		IN THE HOUSE OF REPRESENTATIVES
		
			May 21, 2009
			Mr. McDermott (for
			 himself and Ms. Ros-Lehtinen)
			 introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to extend the
		  exclusion from gross income for employer-provided health coverage for
		  employees’ spouses and dependent children to coverage provided to other
		  eligible designated beneficiaries of employees.
	
	
		1.Short titleThis Act may be cited as the
			 Tax Equity for Health Plan
			 Beneficiaries Act of 2009.
		2.Application of
			 accident and health plans to eligible beneficiaries
			(a)Exclusion of
			 contributionsSection 106 of the Internal Revenue Code of 1986
			 (relating to contributions by employer to accident and health plans) is amended
			 by adding at the end the following new subsection:
				
					(f)Coverage
				provided for eligible beneficiaries of employees
						(1)In
				generalSubsection (a) shall apply with respect to any eligible
				beneficiary of the employee.
						(2)Eligible
				beneficiaryFor purposes of
				this subsection, the term eligible beneficiary means any
				individual who is eligible to receive benefits or coverage under an accident or
				health plan.
						.
			(b)Exclusion of
			 amounts expended for medical careThe first sentence of section
			 105(b) of such Code (relating to amounts expended for medical care) is
			 amended—
				(1)by striking “and his dependents” and
			 inserting “his dependents”, and
				(2)by inserting
			 before the period the following: and any eligible beneficiary (within
			 the meaning of section 106(f)) with respect to the taxpayer.
				(c)Payroll
			 taxes
				(1)Section 3121(a)(2)
			 of such Code is amended—
					(A)by striking or any of his
			 dependents in the matter preceding subparagraph (A) and inserting
			 , any of his dependents, or any eligible beneficiary (within the meaning
			 of section 106(f)) with respect to the employee,
					(B)by striking or any of his
			 dependents, in subparagraph (A) and inserting , any of his
			 dependents, or any eligible beneficiary (within the meaning of section 106(f))
			 with respect to the employee,, and
					(C)by striking and their
			 dependents both places it appears and inserting and such
			 employees’ dependents and eligible beneficiaries (within the meaning of section
			 106(f)).
					(2)Section 3231(e)(1)
			 of such Code is amended—
					(A)by striking or any of his
			 dependents and inserting , any of his dependents, or any
			 eligible beneficiary (within the meaning of section 106(f)) with respect to the
			 employee,, and
					(B)by striking and their
			 dependents both places it appears and inserting and such
			 employees’ dependents and eligible beneficiaries (within the meaning of section
			 106(f)).
					(3)Section 3306(b)(2)
			 of such Code is amended—
					(A)by striking or any of his
			 dependents in the matter preceding subparagraph (A) and inserting
			 , any of his dependents, or any eligible beneficiary (within the meaning
			 of section 106(f)) with respect to the employee,,
					(B)by striking or any of his
			 dependents in subparagraph (A) and inserting , any of his
			 dependents, or any eligible beneficiary (within the meaning of section 106(f))
			 with respect to the employee, and
					(C)by striking “and their dependents” both
			 places it appears and inserting and such employees’ dependents and
			 eligible beneficiaries (within the meaning of section 106(f)).
					(4)Section 3401(a) of
			 such Code is amended by striking or at the end of paragraph
			 (22), by striking the period at the end of paragraph (23) and inserting
			 ; or, and by inserting after paragraph (23) the following new
			 paragraph:
					
						(24)for any payment made to or for the benefit
				of an employee or any eligible beneficiary (within the meaning of section
				106(f)) if at the time of such payment it is reasonable to believe that the
				employee will be able to exclude such payment from income under section 106 or
				under section 105 by reference in section 105(b) to section
				106(f).
						.
				(d)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after December 31, 2009.
			3.Expansion of
			 dependency for purposes of deduction for health insurance costs of
			 self-employed individuals
			(a)In
			 generalParagraph (1) of
			 section 162(l) of the Internal Revenue Code of 1986 (relating to special rules
			 for health insurance costs of self-employed individuals) is amended to read as
			 follows:
				
					(1)Allowance of
				deductionIn the case of a
				taxpayer who is an employee within the meaning of section 401(c)(1), there
				shall be allowed as a deduction under this section an amount equal to the
				amount paid during the taxable year for insurance which constitutes medical
				care for—
						(A)the
				taxpayer,
						(B)the taxpayer’s
				spouse,
						(C)the taxpayer’s
				dependents, and
						(D)any individual
				who—
							(i)satisfies the age
				requirements of section 152(c)(3)(A),
							(ii)bears a
				relationship to the taxpayer described in section 152(d)(2)(H), and
							(iii)meets the
				requirements of section 152(d)(1)(C), and
							(E)one individual
				who—
							(i)does not satisfy
				the age requirements of section 152(c)(3)(A),
							(ii)bears a
				relationship to the taxpayer described in section 152(d)(2)(H),
							(iii)meets the
				requirements of section 152(d)(1)(D), and
							(iv)is not the spouse
				of the taxpayer and does not bear any relationship to the taxpayer described in
				subparagraphs (A) through (G) of section
				152(d)(2).
							.
			(b)Conforming
			 amendmentSubparagraph (B) of
			 section 162(l)(2) of such Code is amended by inserting , any dependent,
			 or individual described in subparagraph (D) or (E) of paragraph (1) with
			 respect to after spouse.
			(c)Effective
			 dateThe amendments made by
			 this section shall apply to taxable years beginning after December 31,
			 2009.
			4.Extension to
			 eligible beneficiaries of sick and accident benefits provided to members of a
			 voluntary employees’ beneficiary association and their dependents
			(a)In
			 generalSection 501(c)(9) of
			 the Internal Revenue Code of 1986 (relating to list of exempt organizations) is
			 amended by adding at the end the following new sentence: For purposes of
			 providing for the payment of sick and accident benefits to members of such an
			 association and their dependents, the term dependents shall
			 include any individual who is an eligible beneficiary (within the meaning of
			 section 106(f)), as determined under the terms of a medical benefit, health
			 insurance, or other program under which members and their dependents are
			 entitled to sick and accident benefits..
			(b)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after December 31, 2009.
			5.Flexible spending
			 arrangements and health reimbursement arrangementsThe
			 Secretary of Treasury shall issue guidance of general applicability providing
			 that medical expenses that otherwise qualify—
			(1)for reimbursement from a flexible spending
			 arrangement under regulations in effect on the date of the enactment of this
			 Act may be reimbursed from an employee’s flexible spending arrangement,
			 notwithstanding the fact that such expenses are attributable to any individual
			 who is not the employee’s spouse or dependent (within the meaning of section
			 105(b) of the Internal Revenue Code of 1986) but is an eligible beneficiary
			 (within the meaning of section 106(f) of such Code) under the flexible spending
			 arrangement with respect to the employee, and
			(2)for reimbursement from a health
			 reimbursement arrangement under regulations in effect on the date of the
			 enactment of this Act may be reimbursed from an employee’s health reimbursement
			 arrangement, notwithstanding the fact that such expenses are attributable to an
			 individual who is not a spouse or dependent (within the meaning of section
			 105(b) of such Code) but is an eligible beneficiary (within the meaning of
			 section 106(f) of such Code) under the health reimbursement arrangement with
			 respect to the employee.
			6.Extension of
			 qualified medical expenses from health savings accounts
			(a)In
			 generalSubparagraph (A) of section 223(d)(2) of the Internal
			 Revenue Code of 1986 (relating to qualified medical expenses) is
			 amended—
				(1)by striking
			 and any dependent and inserting any dependent,
			 and
				(2)by inserting
			 , and any qualified beneficiary after
			 thereof).
				(b)Qualified
			 beneficiarySection 223(d)(2) of such Code is amended by
			 inserting after subparagraph (C) the following new subparagraph:
				
					(D)Qualified
				beneficiaryFor purposes of subparagraph (A), the term
				qualified beneficiary means any individual who is described in
				subparagraph (D) or (E) of section
				162(l)(1).
					.
			(c)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after December 31, 2009.
			
